DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2022 has been entered.

Status of Application, Amendments and/or Claims
	The amendment of 09 June 2022 has been entered in full.  Claims 1, 15, 25, 29, 31, and 32 are amended.  Claims 2-4, 6-8, and 35-45 are cancelled.
Claims 1, 5, and 9-34 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  It is noted that references CN 104193806 and CN 105777911 have been crossed off of the IDS because a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, has not been provided, as required by 37 CFR 1.98(a)(3)(i).  

Withdrawn Objections and/or Rejections
1.	The objections to claims 1, 15, 29, and 44 as set forth at page 3 of the previous Office Action of 22 February 2022 is withdrawn in view of the amended and cancelled claims (09 June 2022).  
2.	The rejections of claims 25 and 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at pages 3-4 of the previous Office Action of 22 February 2022 are withdrawn in view of amended claim 25 and cancelled claim 45 (09 June 2022).
3.	The rejection of claims 31 and 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) as set forth at pages 5-9 of the previous Office Action of 22 February 2022 is withdrawn in view of the amended claims (09 June 2022).



Conclusion
Claims 1, 5, and 9-34 are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
14 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647